Exhibit 10.41

WARNER CHILCOTT

EQUITY INCENTIVE PLAN

SHARE OPTION AWARD AGREEMENT

You have been granted an Option (the “Option”) on the following terms and
subject to the provisions of the Share Option Award Agreement Terms and
Conditions (“Attachment A”) appended hereto and the Warner Chilcott Equity
Incentive Plan, as amended and restated (the “Plan”). Unless defined in this
Share Option Award Agreement (together with Attachment A and each annex thereto,
the “Agreement”), capitalized terms will have the meanings ascribed to them in
the Plan. In the event of a conflict among the provisions of the Plan, this
Agreement and any descriptive materials provided to you, the provisions of the
Plan will prevail.

 

Optionee:    [INSERT FULL NAME]

Total Number of Shares

Underlying Option:

   [        ] ordinary shares, par value $.01, of the Company (“Option Shares”)
Exercise Price per Share:    $[        ] per share (the “Exercise Price”) Grant
Date:    [INSERT DATE OF GRANT] Expiration Date:   

[INSERT DATE IMMEDIATELY PRECEDING 10TH ANNIVERSARY OF DATE OF GRANT]

 

Special early termination provisions apply to the Option in certain events (see
Attachment A).

Vesting Schedule:    Ordinary vesting is 25% on each anniversary of the Grant
Date. Special vesting provisions apply in certain events (see Attachment A).



--------------------------------------------------------------------------------

Attachment A

SHARE OPTION AWARD AGREEMENT

TERMS AND CONDITIONS

Section 1. Grant of Option.

(a) Option. Subject to the terms and conditions of the Plan and this Agreement,
Warner Chilcott plc (the “Company”) hereby grants to the Optionee on the Grant
Date this Option bearing the terms set forth on the cover page of this Agreement
as more fully described herein. Any Option Shares acquired upon the exercise of
this Option are referred to herein as “Purchased Option Shares.” This Option is
not intended to be a Qualified Option or a UK Approved Option.

(b) Plan and Defined Terms. This Option is granted under the Plan, which is
incorporated herein by this reference and made a part of this Agreement.
Capitalized terms, unless defined herein or in any annex hereto, shall have the
meaning ascribed to them in the Plan.

(c) Additional Terms for Grants Outside the United States. For an Optionee who
resides or is employed outside the United States, this Option may be subject to
the special terms and conditions set forth in Annex 1. In addition, if the
Optionee relocates to one of the countries with additional provisions set forth
in Annex 1, the special terms and conditions for such country shall apply to the
Optionee, to the extent the Company determines that such application is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Company further reserves the right to impose
other requirements on the Optionee’s participation in the Plan and on the
Option, to the extent the Company determines that it is necessary or advisable
in order to comply with local law or facilitate the administration of the Plan
and to require the Optionee to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.

Section 2. Right to Exercise; Vesting.

This Option may be exercised prior to its expiration to the extent it is vested
with respect to any Option Shares in accordance with Section 3. Subject to
Section 5(b), this Option shall vest with respect to 25% of the Option Shares on
each of the first, second, third and fourth anniversary of the Grant Date (each
a “Vesting Date”). Notwithstanding the vesting schedule in the immediately
preceding sentence, if, prior to a Vesting Date, the Optionee’s employment with
the Company or one of its Subsidiaries is terminated at any time due to death or
Disability, or, other than within one year after a Change in Control, by the
employer without Cause or by the Optionee for Good Reason (the date of such
termination of employment, the “Termination Date”), then the Option shall vest
with respect to 50% of the Option Shares as to which the Option was otherwise
eligible to vest on the Vesting Date immediately following the Termination Date
and the remaining portion of the Option with respect to which the Option has not
vested as of the Termination Date shall be forfeited and cancelled as of the
Termination Date.

 

Attachment A-1



--------------------------------------------------------------------------------

Section 3. Exercise Procedures.

(a) Notice of Exercise. Subject to Section 5(c)(ii)(B), the Optionee may
exercise this Option prior to its expiration to the extent it is vested by
giving written notice to the Company in the form attached hereto as Annex 2 (or
such other form as may be prescribed by the Company from time to time, such form
a “Notice of Exercise”) specifying the election to exercise this Option, the
number of vested Option Shares for which it is being exercised and the form of
payment. The Notice of Exercise shall be signed by the Optionee. The Optionee
shall deliver to the Company, at the time of giving the notice, payment in a
form permissible under Section 4 for the full amount of the Purchase Price.

(b) Issuance of Shares. After receiving a properly completed and executed Notice
of Exercise and, payment for the full amount of the Purchase Price as required
by Section 3(a), the Company shall cause to be issued a certificate or
certificates for the Purchased Option Shares, registered in the name of the
Optionee (or in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship), or shall otherwise
cause the issuance or recordation of the Purchased Option Shares to be effected
in accordance with appropriate issuance, transfer and depository procedures.

(c) Cashless Exercise. Notwithstanding the foregoing, the Company may permit
such other means of exercise of this Option as it may deem reasonable and
appropriate in its sole discretion (including, without limitation,
broker-assisted cashless exercise).

(d) Withholding Requirements. The Company may withhold any tax (or other
governmental obligation) arising out of this Option, as a condition to the
exercise of this Option, and the Optionee shall make arrangements satisfactory
to the Company to enable it to satisfy all such withholding requirements.

Section 4. Payment for Shares.

(a) Cash, Check or Wire Transfer. In connection with an exercise of this Option,
all or part of the Purchase Price may be paid in cash, by check or by wire
transfer.

(b) Other Methods of Payment for Shares. At the sole discretion of the Company,
all or any part of the Purchase Price and any applicable withholding
requirements may be paid by any other method permissible at the time under the
terms of the Plan.

 

Attachment A-2



--------------------------------------------------------------------------------

Section 5. Term and Expiration.

(a) Basic Term. Subject to earlier termination in accordance with this
Agreement, this Option shall expire on the date immediately preceding the tenth
anniversary of the Grant Date.

(b) Change in Control. Upon a Change in Control, the Option will remain eligible
to vest in accordance with Section 2; provided, however, that notwithstanding
Section 2, in accordance with Section 5(b)(iii) of the Plan, in the event that
the Optionee’s employment is terminated by the Company or one of its
Subsidiaries without Cause or by the Optionee for Good Reason, in either case
within one year after the Change in Control (such termination, a “Covered
Termination”), any portion of the Option that is not vested as of the date of
the Covered Termination shall vest in full as of the date of the Covered
Termination. If, at the time of a Covered Termination, the FMV of an Option
Share does not exceed the Exercise Price, then this Option shall immediately
terminate in full and be of no further force or effect. If, at the time of a
Covered Termination, the FMV of an Option Share exceeds the Exercise Price, then
the Company, in its sole discretion, may, in addition to any other action
permitted pursuant to the terms of the Plan, (i) provide the Optionee a
reasonable amount of time (in the Company’s sole discretion) to exercise this
Option and, if not exercised within such period, have this Option terminate in
full and be of no further force or effect, or (ii) provide for the termination
of this Option in exchange for payment to the Optionee of the difference between
(x) the FMV of all Option Shares not previously purchased by the Optionee and
(y) the Purchase Price for such Option Shares.

(c) Termination of Service. The following shall apply upon termination of the
Optionee’s Service:

(i) Cause. If the Optionee’s Service is terminated for Cause, then this Option,
whether or not vested, shall terminate in its entirety on the Termination Date
and be of no further force or effect.

(ii) Other than Cause.

(A) Unvested. Subject to Section 2, if the Optionee’s Service is terminated for
any reason other than for Cause, then any portion of this Option that is
unvested shall terminate on the Termination Date and be of no further force or
effect.

 

Attachment A-3



--------------------------------------------------------------------------------

(B) Vested. If the Optionee’s Service is terminated for any reason other than
for Cause, then any portion of this Option that is vested but unexercised shall
be exercisable by the Optionee with respect to the vested Option Shares at any
time during the Termination Exercise Period by proper completion and execution
of a Notice of Exercise pursuant to Section 3(a), payment of the Purchase Price
and completion of all other exercise requirements under Section 3. Any vested
but unexercised portion of this Option remaining at the expiration of the
Termination Exercise Period shall terminate in full and be of no further force
or effect, provided that this Agreement shall continue to apply to all Option
Shares which, at the end of such period, are Purchased Option Shares. The
“Termination Exercise Period” means (1) with respect to any termination of
Optionee’s Service for any reason other than for Cause, Optionee’s death or
Optionee being Disabled, the period from the date of such termination to the
date that is 60 Business Days after such termination, and (2) with respect to
any termination of Optionee’s Service as a result of Optionee’s death or
Optionee being Disabled, the period from the date of such termination to the
date that is one year after such termination.

Section 6. Adjustment of Option Terms.

In the event of a Recapitalization, the terms of this Option (including, without
limitation, the number and kind of shares subject to this Option and the
Exercise Price) shall be adjusted as set forth in Section 14(a) of the Plan. In
the event that the Company is a party to a merger or consolidation, this Option
shall be subject to the agreement of merger or consolidation, as provided in
Section 14(b) of the Plan and, if applicable, the provisions of Section 5(b)
above.

Section 7. Miscellaneous Provisions.

(a) Rights as a Shareholder. The Optionee shall not have any rights as a
shareholder with respect to any Option Shares until the Optionee purchases
Option Shares in accordance with this Agreement. Except as expressly provided by
the Plan, no adjustment shall be made for dividends or other rights for which
the record date is prior to the issuance of Purchased Option Shares and the
delivery of any certificate or certificates for such shares or completion of
such other required issuance, transfer and depository procedures.

(b) No Rights to Additional Awards or Retention. This Option is a one-time
discretionary award and nothing in this Option or in the Plan shall confer upon
the Optionee any claim to be granted future or additional options under the
Plan. The terms and conditions of this Option need not be the same as with
respect to other recipients of options under the Plan. Nothing in this Option or
in the Plan shall confer upon the Optionee any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the

 

Attachment A-4



--------------------------------------------------------------------------------

rights of the Company (or any Subsidiary employing or retaining the Optionee),
which rights are hereby expressly reserved by the Company, to terminate the
Optionee’s Service at any time and for any reason, with or without Cause, and
free from liability or any claim under the Plan unless otherwise expressly
provided in the Plan or herein or in any other agreement binding the parties.

(c) Notices. Except as expressly provided herein, all notices, requests and
other communications under this Agreement shall be in writing and shall be
delivered in person (by courier or otherwise), mailed by certified or registered
mail, return receipt requested, or sent by facsimile transmission, as follows:

If to the Company, to:

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: (973) 442-3283

If to the Optionee, to the address that he or she most recently provided to the
Company, or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other party hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one Business Day, or by personal
delivery, whether by courier or otherwise, made within two Business Days after
the date of such facsimile transmissions; provided that such confirmation,
mailing or delivery shall not affect the date of receipt, which will be the date
that the facsimile successfully transmitted the notice, request or other
communication.

(d) Entire Agreement. This Agreement and the Plan and any other agreements
referred to herein and therein and any annexes, attachments and other documents
referred to herein or therein, constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous arrangements, agreements and
understandings, both oral and written, whether in term sheets, presentations or
otherwise, among the parties hereto, or between any of them, with respect to the
subject matter hereof and thereof.

 

Attachment A-5



--------------------------------------------------------------------------------

(e) Amendment; Waiver. No amendment or modification of any provision of this
Agreement shall be effective unless signed in writing by or on behalf of the
Company and the Optionee, except that the Company may amend or modify this
Agreement without the Optionee’s consent in accordance with the provisions of
the Plan or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which made or given.

(f) Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Optionee.

(g) Successors and Assigns; No Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the Company and the Optionee and
their respective heirs, successors, legal representatives and permitted assigns.
Nothing in this Agreement, expressed or implied, is intended to confer on any
Person other than the Company and the Optionee, and their respective heirs,
successors, legal representatives and permitted assigns, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.

(h) Governing Law, Venue. All issues concerning the construction, validity and
interpretation of this Agreement, and the rights and obligations of the parties
hereunder, shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and performed entirely within
such state, without regard to the conflicts of laws rules of such state. Any
legal action or proceeding with respect to this Agreement shall be brought in
the courts of the United States for the Southern District of New York, and, by
delivery and acceptance of this Agreement, each party hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of such courts. Each party irrevocably waives any
objection which it may now or hereafter have to the laying of venue of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement in the courts referred to in this paragraph and hereby further
irrevocably waives and agrees not to plead or claim in any such court that any
such action or proceeding brought in any such court has been brought in an
inconvenient forum.

(i) Waiver of Jury Trial. The Optionee hereby irrevocably waives all right of
trial by jury in any legal action or proceeding (including counterclaims)
relating to or arising out of or in connection with this Agreement or any of the
transactions or relationships hereby contemplated or otherwise in connection
with the enforcement of any rights or obligations hereunder.

 

Attachment A-6



--------------------------------------------------------------------------------

(j) Interpretation. Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation apply:

Headings. The division of this Agreement into Sections and other subdivisions
and the insertion of headings are for convenience of reference only and do not
alter the meaning of, or affect the construction or interpretation of, this
Agreement.

Section References. All references in this Agreement to any “Section,” unless
otherwise indicated, are to the corresponding Section of this Agreement.

(k) Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated hereby are not affected in any manner materially
adverse to any party. If any provision of this Agreement is held to be invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

(l) Undertaking. The Optionee agrees to take whatever additional action and
execute whatever additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed on either the Optionee or upon the Option or the Option Shares pursuant
to the provisions of this Agreement. The Company agrees to take whatever
additional action and execute whatever additional documents are necessary or
advisable to carry out or effect one or more of the obligations of the Company
pursuant to the provisions of this Agreement.

(m) Plan. The Optionee acknowledges and understands that material definitions
and provisions concerning the Option, the Option Shares and the Optionee’s
rights and obligations with respect thereto are set forth in the Plan. The
Optionee has read carefully, and understands, the provisions of the Plan.

Section 8. Definitions.

“Business Day” means any day except a Saturday, Sunday or other day on which
applicable law authorizes or requires the closure of commercial banks in
(i) Dublin, Ireland, (ii) New York City or, if applicable, (iii) the place in
which notices, requests or other communications are received or sent by the
Optionee.

 

Attachment A-7



--------------------------------------------------------------------------------

“Cause” has the meaning ascribed to such term in the Optionee’s employment or
severance agreement, or if such Optionee is not a party to an employment or
severance agreement or “Cause” is not defined therein, “Cause” means:

(i) the conviction of such Optionee of a felony or comparable crime under
applicable local law (other than a violation of a motor vehicle or moving
violation law) or conviction of such Optionee of a misdemeanor if such
misdemeanor involves moral turpitude; or

(ii) voluntary engagement by such Optionee in conduct constituting larceny,
embezzlement, conversion or any other act involving the misappropriation of any
funds of the Company or any of its Subsidiaries in the course of such Optionee’s
employment; or

(iii) the willful refusal (following written notice) by such Optionee to carry
out specific directions of (A) the Company or (B) any of the Company’s
Subsidiaries with which such Optionee is employed or of which such Optionee is
an officer, which directions are consistent with such Optionee’s duties to the
Company or any of the Company’s Subsidiaries, as the case may be; or

(iv) the material violation by such Optionee of any material provision of any
employment, severance or related agreement to which the Optionee is a party
(other than for reasons related only to the business performance of the Company
or business results achieved by such Optionee); or

(v) the commission by such Optionee of any act of gross negligence or
intentional misconduct in the performance of such Optionee’s duties as an
employee of the Company or any of its Subsidiaries.

For purposes of this definition, no act or failure to act on such Optionee’s
part shall be considered to be Cause if done, or omitted to be done, by such
Optionee in good faith and with the reasonable belief that the action or
omission was in the best interest of the Company or any of the Company’s
Subsidiaries with which such Optionee is employed or of which such Optionee is
an officer, as the case may be.

“Change in Control” has the meaning ascribed to such term in the Plan. For the
avoidance of doubt, a Change in Control shall not include an IPO unless the
definition of Change in Control is otherwise satisfied.

“Disability” has the meaning ascribed to such term in the Optionee’s employment
or severance agreement, or if such Optionee is not a party to an employment or
severance agreement or “Disability” is not defined therein, “Disability” has the
meaning specified in any long-term disability insurance policy maintained by the
Company.

 

Attachment A-8



--------------------------------------------------------------------------------

“Disabled” has the meaning ascribed to such term in the Optionee’s employment or
severance agreement, or if such Optionee is not a party to an employment or
severance agreement or if “Disabled” is not defined therein, “Disabled” has the
meaning specified in any long-term disability insurance policy maintained by the
Company.

“Employee” means any individual who is a common-law employee of the Company or a
Subsidiary thereof.

“FMV,” with respect to an Option Share, means the closing price of an ordinary
share as reported on the composite tape of the Nasdaq Global Market or any
reporting system selected by the Board on the relevant dates or, if no sale of
ordinary shares is reported for that date, on the date or dates that the Board
determines, in its sole discretion, to be appropriate for purposes of the
valuation. Such determination shall be conclusive and binding on all persons.

“Good Reason,” with respect to any Optionee who is an employee of the Company or
any of its Subsidiaries, has the meaning ascribed to such term in such
Optionee’s employment or severance agreement or, if such Optionee is not a party
to an employment or severance agreement or “Good Reason” is not defined therein,
“Good Reason” means:

(i) the assignment to the Optionee of duties materially inconsistent with such
person’s position (including status, offices, titles and reporting requirements)
or any other action by the Company or any of its Subsidiaries which results in a
diminution of such person’s position, authority, duties or responsibilities, or

(ii) the Company or any of its Subsidiaries requiring the Optionee to be based
at any office or location other than the office or location for which such
person was hired;

provided, that any event described in clauses (i) or (ii) above shall constitute
Good Reason only if the Company or its relevant Subsidiary fails to cure such
event within 30 days after such company’s receipt from the Optionee of written
notice of the event which constitutes Good Reason; provided further, that Good
Reason shall cease to exist for an event on the 90th day following the later of
its occurrence or such person’s knowledge thereof, unless such person has given
the Company or its relevant Subsidiary written notice thereof prior to such
date.

“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization.

 

Attachment A-9



--------------------------------------------------------------------------------

“Purchase Price” means, with respect to Option Shares being purchased pursuant
to an exercise of this Option (or with respect to which this Option is being
terminated pursuant to Section 5(b)), the Exercise Price multiplied by the
number of such Option Shares with respect to which this Option is being
exercised (or with respect to which this Option is being terminated pursuant to
Section 5(b)).

“Qualified Option” means a stock option described in Section 422(b) of the U.S.
Internal Revenue Code of 1986, as amended.

“Service” means service as an Employee.

“Subsidiary” means, with respect to any specified Person, any other Person in
which such specified Person, directly or indirectly through one or more
Affiliates or otherwise, beneficially owns at least 50% of either the ownership
interest (determined by equity or economic interests) in, or the voting control
of, such other Person.

 

Attachment A-10



--------------------------------------------------------------------------------

ANNEX 1

Additional Terms and Conditions of the Share Option Award Agreement for

Options Granted Outside the United States

This Annex 1 includes additional terms and conditions that govern the options
granted in the countries identified below. These terms are general in nature and
based on the securities, tax and other laws in effect as of February 2010. Such
laws are often complex and subject to frequent change. As such, the Company
strongly recommends that you do not rely on this summary as your only source of
information relating to the consequences of your Share Option Award and
participation in the Plan and further that you consult your personal tax or
legal advisors for advice as to how the laws in your country apply to your
situation. Finally, note that if you are a citizen or resident of a country
other than the one in which you are working, additional requirements, other than
those described herein, may be applicable to you.

All Options Granted Outside the United States. For awards of options granted
outside the United States, the following additional terms apply:

 

A. Nature of Award.

 

  i. The options are an extraordinary item that do not constitute compensation
of any kind for services of any kind rendered for the Company or any Affiliate
and which are outside the scope of the Optionee’s employment contract, if any;

 

  ii. The options are not intended to replace any pension rights or
compensation;

 

  iii. The options are not part of fixed, normal or expected compensation,
salary or terms of employment for any purposes, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company, any
Subsidiary employing the Optionee or any Affiliate thereof; and

 

  iv. Nothing in this Option or the Plan shall confer or otherwise give rise to
any acquired rights and the Optionee’s acceptance and acknowledgment of this
Option shall constitute a waiver of any and all claims to the contrary.

 

Annex 1-1



--------------------------------------------------------------------------------

B. Section 5 of the Agreement is amended to include the following additional
subsection at the end thereof:

“(d) No Acquired Rights. In the event of termination of the Optionee’s
employment (whether or not in breach of local labor laws), the Optionee’s right
to vest in the options under the Plan, if any, will, except as expressly
provided in this Agreement or in the Plan, terminate effective as of the date
that the Optionee is no longer actively employed and will not be extended by any
notice period (e.g., a period of “garden leave”) mandated under local law. In
consideration of this Share Option Award, the Optionee irrevocably releases the
Company (and any Subsidiary employing the Optionee) and any Affiliate thereof
from any claim or entitlement to compensation or damages arising from forfeiture
of the options resulting from termination of the Optionee’s employment.”

 

C. Data Privacy.

The Optionee hereby explicitly consents to the collection, processing,
transmission and storage, in any form whatsoever, of any data of a professional
or personal nature described in this Agreement, the Plan and any other grant
materials by and among as applicable, the Company, a Subsidiary employing the
Optionee or any Affiliates thereof that is necessary, in the discretion of the
Company, for the purposes of implementing, administering and managing the
Optionee’s participation in the Plan. The Company may share such information
with any party located in the United States or elsewhere, including any trustee,
registrar, administrative agent, broker, stock plan service provider or any
other person assisting the Company with the implementation, administration, and
management of this Share Option Award and the Plan. The Optionee thus authorizes
the Company and its Affiliates and any possible recipients described herein to
receive, possess, use, retain and transfer the data in electronic or other form,
for the sole purpose described herein. The Optionee understands that he or she
may refuse or withdraw such consent or authorization without cost by contacting
his or her local human resources representative; provided however, that the
Optionee understands that such refusal or withdrawal may affect his or her
ability to participate in the Plan.

 

Annex 1-2



--------------------------------------------------------------------------------

Canada

 

  i. Section 3(b) of the Agreement is amended to delete from such section, the
phrase “(or in the names of such person and his or her spouse as community
property or as joint tenants with right of survivorship).”

 

  ii. Section 7(c) of the Agreement is amended in the case of notices, requests
and other communications to the Company under the Agreement (including the
address in the Sample Notice of Exercise in Annex 2) by deletion of the address
for the Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Canada Co.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

  iii. Section A of this Annex 1 shall not apply with respect to any option
granted in Canada.

Germany

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Deutschland GmbH

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-3



--------------------------------------------------------------------------------

Italy

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Italy S.r.l.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Netherlands

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Nederland B.V.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-4



--------------------------------------------------------------------------------

Spain

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Iberia S.L.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

Switzerland

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott Pharmaceuticals S.à r.l.

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-5



--------------------------------------------------------------------------------

United Kingdom

Section 7(c) of the Agreement is amended in the case of notices, requests and
other communications to the Company under the Agreement (including the address
in the Sample Notice of Exercise in Annex 2) by deletion of the address for the
Company in Section 7(c) and the replacement thereof as follows:

If to the Company, to:

Warner Chilcott UK Limited

Warner Chilcott Pharmaceuticals UK Limited

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

Attention: General Counsel

Facsimile: +001 (973) 442-3283

 

Annex 1-6



--------------------------------------------------------------------------------

ANNEX 2

SAMPLE NOTICE OF EXERCISE

Warner Chilcott plc

c/o Warner Chilcott (US), LLC

100 Enterprise Drive

Rockaway, NJ 07866

To the Corporate Secretary:

I hereby exercise my share option granted on                      (date)
pursuant to the Share Option Award Agreement (“Option Agreement”) under the
Warner Chilcott Equity Incentive Plan, as amended and restated (the “Plan”) and
notify you of my desire to purchase the shares that have been offered pursuant
to the Plan and related Option Agreement as described below.

I shall pay for the shares or arrange for such payment by wire transfer,
delivery of a check payable to Warner Chilcott plc (the “Company”) or as
otherwise permitted under the Option Agreement in the amount described below in
full payment for such shares plus all amounts required to be withheld by the
Company or my employer (if different) under applicable law as a result of such
exercise or shall provide such documentation as is satisfactory to the Company
demonstrating that I am exempt from any withholding requirement.

This notice of exercise is delivered this      day of          (month)         
(year).

 

Exercise Cost    Number of Shares             Exercise Price            
$               Withholding    $               Total    $               

 

Very truly yours,

 

Signature of Optionee Optionee’s Name and Mailing Address

 

Optionee’s social security, social

insurance or tax identification

number:

 

 

Annex 2-1